Jenkins, P. J.
1. “Under the rulings of the Supreme Court, made in response to questions certified to it by this court in this and other eases (Cone v. American, Surety Co., 154 Ga. 841 115 S. E. 481), the motion to dismiss the^bill of exceptions, because of lack of jurisdiction in this court to entertain it, is overruled.” Cooper Auto Co. v. Oxweld Acetylene Co., 29 Ga. App. 413 (1) (116 S. E. 30).
2. The additional ground of the motion to dismiss the writ of error, for the reason assigned that it excepts to and assigns error only upon the ruling sustaining the general demurrer to the defendant’s answer, and fails to assign error upon the final judgment for the plaintiff, is overruled, in view of the specific exception and assignment of error upon “the action of the court in permitting said judgment to be entered,” the judgment thus referred to being the final judgment in the ease.
3. Under the rulings of the Supreme Court in answer to the additional controlling questions certified to it by this court (Seymour v. Bank of Thomasville, 157 Ga. 99 (121 S. E. 578), it was error to sustain the general demurrer to the defendant’s amended plea and answer, and to enter judgment against him.

Judgment reversed.


Stephens and Bell, JJ., concur.